DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 04/25/2022.
Claims 2, 12 and 14 have been canceled.
Claims 1, 3-11, and 13 are presented for examination.
Response to Arguments
Applicants amendment relating to Drawing has been fully considered. Therefore, the objection has been withdrawn.
Applicants amendments relating to 35 USC 112 rejection has been fully considered. Therefore, the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0314767 issued to Cochrane et al in view of US Patent No. 6,542,859 issued to Burns et al.

1. Cochrane et al discloses a method for manufacturing a component, comprising: 
- designing or receiving a model of the component (See: par [0015] designing a machine or a part); 
- redesigning the model to obtain a redesigned model of the component (See: par [0022] data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes , indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be automatically provided and used by any other of the processes 12, 14, 16,18, 20, 22to improve the part or product; par [0030] parts in the model may be redesigned or updated, and the CAV data associated with the parts may be similarly updated as needed); and 
- manufacturing the component in accordance with the redesigned model (See: par [0032] once the design is updated, the part may then be manufactured).  
Cochrane et al discloses determining different parameters and variables (See: par [0029]).
Cochrane et al does not specify - determining at least one mode shape of at least a portion of the model.
Burns et al discloses determining at least one mode shape of at least a portion of the model (See: Col. 4 lines 3-6, for a particular vibratory modal response, an area of the structure having little, if any, displacement when the structure is vibrating in that modal shape; Col. 4 lines 29-34, a family of vibratory modal response, or modal shapes, in which a set of corresponding points on a sector of a cyclically symmetric structure is related by a sinusoidal pattern with a certain number of cycles, if the number of sectors in the cyclically symmetric structure is N, natural modes belong to a harmonic family with k cycles).
It would have been obvious before the effective filing date to combine method for designing a cyclic symmetric structure as taught by Burns et al to the system and method for designing and inspection of parts of Cochrane et al would be to take corrective to prevent breakage of the wheel assembly (Burns et al, Col. 1 lines 54-55).
Further, Cochrane et al discloses redesigning the model (See: par [0022] data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes , indeed, data from any one of the processes 12, 14, 16, 18, 20, 22 may be automatically provided and used by any other of the processes 12, 14, 16,18, 20, 22to improve the part or product; par [0030] parts in the model may be redesigned or updated, and the CAV data associated with the parts may be similarly updated as needed).
Neither Cochrane et al nor Burns et al disclose a deformation pattern so that a stiffness and/or mass distribution follows the deformation pattern but Heirman et al discloses a deformation pattern so that a stiffness and/or mass distribution follows the deformation pattern (See: par [0050] the tooth bulk stiffness may be computed in two steps. In the first step, a single uniform line load is applied at a given contact line on the tooth blank, when the resulting deformation pattern is computed using finite element analysis, the deformation contained both the (far-field) bulk deformation as well as the deformation close to the contact area; par [0077] in one deformation patterns, or those deformation patterns that are modeled to respond dynamically (e.g., by handling their modal participation factors through time integration and also accounting for their modal mass and damping); par [0083] a set of deformation patterns ….the deformation patterns alpha are mass and stiffness-orthogonalized with respect to each other by solving for all of the eigenvalues and eigenvectors of the eigenvalue problems).
It would have been obvious before the effective filing date to combine modeling gear contact as taught by Heirman et al to the system and method for designing and inspection of parts of Cochrane et al would be to improve the efficiency of flexible multibody simulations (Heirman et al, par [0081]).

2. Canceled.  

3. Burns et al discloses the method according to claim 1, wherein the at least one mode shape is non-critical (See: Col. 6 lines 65-67, the modes within a harmonic family become composed of linear combinations of several diametral harmonic families). 

4. Burns et al discloses the method according to claim 1, wherein the determining the at least one or more mode shapes of the component is performed outside of a predetermined normal operating range with respect to an operating condition of the component (See: Abstract, harmonic families such that resonant response of the wheel assembly does not occur within the operating range of the engine; Col. 1 lines 55-58, this corrective action could include stiffening of the wheel assembly so that the resonant frequency of the vibratory model of interest is raised outside of the engine operating range).  

5. Burns et al discloses the method according to claim 4, wherein the redesigning the model is performed so as to adjust component stiffness in accordance with the at least one out of operating range mode shape (See: Col. 1 lines 55-58, this corrective action could include stiffening of the wheel assembly so that the resonant frequency of the vibratory model of interest is raised outside of the engine operating range). 
 
6. Cochrane et al discloses the method according to claim 1, wherein redesigning the model comprises modifying a geometry of the model (See: par [0017] the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like, describing part geometries and structure, the PMI may include geometric dimensions, tolerances, text (e.g. annotations, notes), other dimensions, material type, material specifications, finishes…and so on, associated with the 3D models; par [0030] the CAV data associated with the parts may be similarly updated; par [0032] once the design is updated, the part may then be manufactured and then inspected).  

7. Cochrane et al discloses the method according to claim 1, wherein redesigning the model comprises modifying the stiffness of the model (See: par [0029] The eCAV system may be used to create and/or update callouts…the callouts may include, for example, information useful for the first article inspection, the information may include distances between edges, position of holes, diameters and shapes of holes, weight, density, stiffness….).  

9. Burns et al discloses the method according to claim 1, further comprising checking that a vibrational response of the component within an operating range is reduced after the redesigning the model (See: Col. 1 lines 63-66, analyzing and designing wheel assemblies and other components to alter their vibrational characteristics within minimal impact on weight and cost).

10. Cochrane et al discloses the method according to claim 9, further comprising iteratively performing the steps of the determining, the redesigning and/or the checking several times (See: par [0015], par [0017], par [0022] and Fig. 1 #14, 16, 20, and 22 and corresponding texts).  
11. Cochrane et al discloses the method according to claim 1, wherein before the redesigning the model, selecting the component from a plurality of components by determining a component of a gas turbine which produces vibration harmonics and/or critical harmonics by a design failure mode and effects analysis (DMEA) and/or a finite element analysis (FEA) (See: par [0019] the development/engineering process may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamic (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used predict the behavior of the part or product during its operation, for example, turbine blades may be modeled to predict fluid flows, pressures, clearance, and the like, during operations of a gas turbine engine).  

12. Canceled.  

13. Cochrane et al discloses the method according to claim 1 and further comprising providing the component is a component of a gas turbine engine power gearbox (See: par [0019] turbine blades may be modeled to predict fluid flows, pressures, clearance, and the like, during operations of a gas turbine engine).  

14. Canceled.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cochrane et al and Burns et al as applied to claim 1 above, and further in view of US Publication No. 2010/0314028 A1 issued to Hedges et al.

8. Cochrane et al discloses the stiffness (See: par [0029] The eCAV system may be used to create and/or update callouts…the callouts may include, for example, information useful for the first article inspection, the information may include distances between edges, position of holes, diameters and shapes of holes, weight, density, stiffness….).
None of the references disclose the stiffness is modified by adding or removing a reinforcement.  
Hedges et al discloses the stiffness is modified by adding or removing a reinforcement (See :par [0063] if the stiffness of the groups becomes too high the groups could become too stiff making it difficult to make the mat adapt to the complex shape of a wind turbine blade; par [0067]] the invention provides for a method for reinforcing a wind turbine blade structure, the method comprises the steps of [0068] forming at least a part of the blade structure by one or more layers material, par [0069] reinforcing the blade structure by adding one or more structural mats according to any of the above to the blade structure).
It would have been obvious before the effective filing date to combine method for reinforcing a wind turbine blade structure as taught by Hedges et al to the system and method for designing and inspection of parts of Cochrane et al would be to reinforce a wind turbine blade structure, a wind turbine blade for manufacturing a wind turbine blade (Hedges et al, par [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark et al (US Patent No. 8,713,511 B1) teaches an integrated circuit having at least one array of circuit cells, each circuit cell having a plurality of transistors each performing a specified function, the transistors having predefined performance parameter margins for the specified function, the circuit cells designed by providing at least one operating condition for the circuit cell.
	Brostmeyer et al (US Patent No. 8,209,839 B1) teaches re-designing a distress component used under thermal and structural loading.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/03/2022